Citation Nr: 1133447	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-23 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for coronary artery disease, status post pacemaker, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

At that hearing, the Veteran appears to have raised informal claims of entitlement to an increased rating for his diabetes mellitus, currently evaluated as 20 percent disabling, and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and to nonservice-connected pension benefits.  The Board refers those claims to the RO for appropriate action.

This case was previously before the Board in January 2009 when it was remanded for further development.  


FINDINGS OF FACT

1. The Veteran was exposed to Agent Orange while serving with a unit that was located in the demilitarized zone (DMZ) in Korea during the Vietnam Era.

2. The Veteran is diagnosed with coronary artery disease, status post pacemaker.





CONCLUSION OF LAW

The Veteran's coronary artery disease, status post pacemaker, is presumed to have been incurred during his active service at the DMZ in Korea during the Vietnam era.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e), 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for coronary artery disease, status post pacemaker, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent such as Agent Orange.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.

The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.).

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for coronary artery disease, status post pacemaker, to include as secondary to diabetes mellitus.  

The Veteran's DD214 "Report of Transfer or Discharge" reveals that the Veteran served in Korea from April 1969 to May 1970, which is during the Vietnam era.  A service treatment note indicates that the Veteran was treated at the 1st Battalion Aid Station 17th Infantry while in Korea and the document in the claims file entitled "Agent Orange in Korea" reveals that the 1-17th Infantry was rotated to the DMZ in Korea during the time Agent Orange was used.  As such, in an unrelated rating decision dated in June 2006 the RO conceded exposure to Agent Orange.  

In February 2010 the Veteran was afforded a VA Compensation and Pension (C&P) examination.  After examination the Veteran was diagnosed with coronary artery disease status post AMI times 2, stents, and pacemaker.  The examiner stated that it is as likely as not that the Veteran's coronary artery disease is etiologically related to his exposure to herbicide agents in Korea based upon the addition of ischemic heart disease to the list of disorders for which a presumption of service connection is afforded based upon exposure to herbicides.  The examiner continued to state that as the Veteran's diagnosis of diabetes mellitus came approximately a decade after his diagnosis of coronary artery disease it was less likely than not that the Veteran's coronary artery disease is due to his service-connected diabetes.  The examiner rendered the opinion that it was as likely as not that the Veteran's coronary artery disease would be aggravated or permanently worsened by service connected diabetes mellitus; however, it was extremely difficult to state the baseline manifestations of coronary artery disease and then determine the extent of aggravation caused by diabetes without resorting to mere speculation.

The Board finds that entitlement to service connection for coronary artery disease, status post pacemaker, is warranted.  The RO has conceded that the Veteran was exposed to herbicides while in service and coronary artery disease is a disorder for which there is a presumptive positive association with exposure to herbicides.  In addition, after examination in February 2010 the examiner diagnosed the Veteran with coronary artery disease and rendered the opinion that as coronary artery disease is a disease that is presumptively related to exposure to herbicides, it was as likely as not that the Veteran's coronary artery disease is etiologically related to the Veteran's exposure to herbicides in service.  As such, the entitlement to service connection for coronary artery disease is granted.


ORDER

Service connection for coronary artery disease, status post pacemaker, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


